DAWSON, District Judge
(dissenting).
As the majority opinion states, each plaintiff in his complaint presented three matters in which he claimed his civil rights had been violated: (1) that he had been denied permission to purchase the Koran; (2) that he was subjected to solitary confinement, or other punishment, because of his religious beliefs; and (3) that he was denied permission to establish contact with a spiritual adviser on the ground that such person was not on the approved correspondence list. Plaintiffs claim to be adherents of an American Negro sect known as “Muslims.”
A hearing was held. At the start of the hearing, Judge Brennan sought, by interrogating counsel, to ascertain what issues actually were in dispute. This procedure was proper since the vague and discursive complaints did not define the issues with any precision. Counsel for plaintiffs agreed that the sole issue raised by plaintiffs was the right of access to the Koran. At pages 35-36 of the minutes of the hearing there is the following colloquy:
“The Court: * * * you can only litigate those things that you set out in your complaint, and as I read these complaints the burden of the complaint is that the Qur’an, inability to obtain it or something about it, and that seems to be the *237burden of the complaint. That is the only cause of action you claim, isn’t it?
“Mr. Jacko: Yes, your Honor.”
And again, at page 37:
“The Court: * * * My question is just as simple as can be and anyone can understand it, that the crux of this litigation here in each of these cases is each plaintiff claims that they were unconstitutionally deprived of the right to purchase or obtain or possess a holy book which they call the Qur’an isn’t that all there is to the case ?
“Mr. Jacko: That’s right.
“The Court: Why all the speeches?
“Mr. Jacko: I wanted to clear the atmosphere about that.”
When defendant sought to introduce evidence of prison rules, plaintiffs’ counsel objected on the ground that “the issues here relate in the plaintiffs’ cases now to the purchase of the Koran.”
The majority opinion concludes that the concessions made by the plaintiffs resulted in an abandonment of the “spiritual adviser” issue. It is equally clear that they abandoned issue No. 2, i. e., that they had been punished because of religious beliefs. Plaintiffs themselves restricted the issue to that of their right to acquire copies of the Koran. That issue was tried.
As the majority opinion points out, evidence was received that on January 5, 1960, after the present actions were instituted, the Commissioner of Correction issued a directive to the wardens of state prisons approving for purchase by inmates various translations of the Koran published in the United States, and later supplemented this directive by a memorandum of June 9,1961, allowing inmates of the state prisons to acquire an edition of the Koran published in Pakistan, which is the edition that was sought by plaintiffs. Under the circumstances, the trial court properly concluded that there was no reasonable probability of a denial to the plaintiffs of the Koran and dismissed the actions as moot.
To now remand the action for trial on an issue which was abandoned by the plaintiffs when the matter was before the trial court, seems to me to involve a waste of judicial time. If future actions by the prison authorities appear to the plaintiffs to be punitive actions because of their religious beliefs, there is no reason why they cannot bring a new action. But to allow plaintiffs to abandon an issue at trial, and then to remand the action for trial on the hitherto abandoned issue, does not seem to be good judicial administration. I would vote to affirm.